Citation Nr: 1421524	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from August 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The most probative evidence of record does not relate the Veteran's tinnitus to his military service.

2.  Bilateral sensorineural hearing loss did not manifest in service or within one year thereafter; the most persuasive and credible evidence of record does not relate the Veteran's bilateral hearing loss to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.102, 3.159 (2013).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated November 2010, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  VA provided the Veteran with an audiological examination in January 2011.  The January 2011 audiology report reflects that the audiologist reviewed the Veteran's claims file, recorded his current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.S. § 1101; 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2013); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Competency is a legal concept in determining whether lay or medical evidence may be considered.  In other words, competency addresses whether the evidence is admissible as distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence differs from lay evidence in that it is provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).

Analysis 

The Veteran claims that his current tinnitus and bilateral hearing loss are related to his period of active service, including in-service noise exposure.

The medical evidence shows that the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385 (2013).  Additionally, a November 2010 VA treatment record and the January 2011 audiology report both note that the Veteran reported ringing in his ears.  Accordingly, element (1) is met for both claims.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with hearing loss or tinnitus.  Furthermore, the Veteran was not diagnosed with either disability during his active duty.  Although the Veteran's DD Form 214 does not indicate an occupational specialty, he testified that he was a yeoman.  Although yeoman is not an occupation traditionally associated with a high probability of in-service noise exposure, the Veteran stated that his work area was adjacent to the flight line and that he was constantly exposed to engine noise.  Additionally, the Veteran also testified that he had in-service noise exposure when he was assigned to remove paint off the ship's bulkheads with a needle gun.  The Board notes that the Veteran is competent to describe his in-service noise exposure and acoustic trauma.  In any event, the lack of evidence of hearing loss in service alone is not dispositive, as the Veteran's assertions of noise exposure must receive due consideration.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Accordingly, element (2) is met for both claims.  

As to element (3), the Veteran was provided with a VA audiology examination in January 2011.  The Veteran reported in-service noise exposure.  Specifically, he reported noise exposure such as firearms, artillery, generators, jet engines, heavy moving equipment, needle guns, and power tools.  He stated that while hearing protection was available, it was not required and used only intermittently.  With respect to post-service noise exposure, the Veteran reported working construction for 25 years with intermittent hearing protection and hunting without hearing protection.  Regarding his hearing loss, the Veteran reported that he had difficulty hearing other people talking and needed people to repeat themselves frequently, especially when background noise was present.  As for his tinnitus, he reported that he had constant ringing in his ears and that he first noticed it in the 1970's.  The Veteran was diagnosed with tinnitus and bilateral sensorineural hearing loss.  

The examiner stated that the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  With respect to etiology, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to noise exposure during military service.  The examiner explained that the Veteran had normal hearing bilaterally at both enlistment and separation, with no significant shift between the tests.  The examiner also noted that based on her clinical experience and expertise as an audiologist, exposure to impulse sounds or continuous noise exposure can cause a temporary threshold shift, which disappears in 16 to 48 hours after exposure to the loud noise.  The audiologists noted that impulse sounds may also damage the structure of the inner ear, which would result in an immediate hearing loss, and continuous exposure to loud noise can damage hair cells in the ear and result in hearing loss.  She further explained that if hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when the noise exposure occurs, a normal audiogram subsequent to the noise exposure verifies that an individual's hearing recovered without permanent loss.  Consequently, because the Veteran had no ratable hearing loss or significant hearing shift at the time of his separation from service, his hearing loss is not related to his military noise exposure.  

After reviewing all evidence of record regarding the etiology of the Veteran's tinnitus and bilateral hearing loss, the Board finds that the VA audiologist's opinion is the most persuasive evidence.  The examiner reviewed the entire claims file, examined the Veteran, and noted the Veteran's reports of in-service and post-service noise exposure.  The audiologist rendered negative etiological opinions with respect to the Veteran's tinnitus and bilateral hearing loss.  As the audiologist's conclusions followed an extensive examination of the Veteran and his claims file, as well as consideration of reported history, her opinions are accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his tinnitus and hearing loss disability are related to his period of active service, to include his in-service noise exposure.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of tinnitus and hearing loss, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced ringing in his ears and difficulty hearing, he cannot diagnose a hearing loss disability or relate his tinnitus and hearing loss to his period of active service.  Diagnosing hearing loss requires medical and diagnostic testing, and identifying a medical etiology for either condition requires medical training.  Further, as noted above, the Board attributes great value to the VA examiner's opinion as the opinion was provided by a trained medical professional who reviewed the claims file, examined the Veteran, and noted the Veteran's reported history, all prior to providing the negative nexus opinion.  

With respect to continuity of symptomology, the Board also acknowledges the Veteran's statements that he has experienced a gradual loss of hearing during and since active service.  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran's tinnitus is not a chronic condition, his sensorineural hearing loss is recognized as a chronic condition.  38 C.F.R. § 3.309(a) (2013).  While the Veteran is competent to state that had difficulty hearing since active service, the Board finds that he is not credible with respect to his reports related to onset or continuity of hearing loss symptoms since active service.  The Board notes that the service treatment records contain no complaints of, or treatment for, hearing loss.  Further, the Veteran's hearing was within normal limits at his separation examination.  There was no indication of any hearing loss until November 2010, more than 35 years after the Veteran's separation from active service.  The Board notes that the passage of time between the Veteran's discharge and an initial complaint and diagnosis of hearing loss is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy period between service and initial symptoms of disability).  Thus, the Veteran's assertions of continuity of symptomatology are inconsistent with the other evidence of record and the Board finds that service connection based on continuity of symptomatology is not warranted.  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.

As the weight of the evidence is against finding that the tinnitus and bilateral hearing loss are related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral hearing loss is denied



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


